    Case: 4:20-cv-01930-JMB Doc. #: 6 Filed: 01/27/21 Page: 1 of 1 PageID #: 16



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                             )
                                                        )
                 Plaintiff,                             )
                                                        )
        V.                                              )             No. 4:20-cv-01930-JMB
                                                        )
PNC BANK, et al.,                                       )
                                                        )
                 Defendants.                            )

                                    MEMORANDUM AND ORDER

        This matter comes before the Court on its own motion. On January 22, 2021, the Court

denied plaintiffs motion for leave to proceed in forma pauperis and dismissed his complaint

pursuant to 28 U.S.C. § 1915(g). (Docket No. 4). In the order, the Court noted that plaintiff accrued

three strikes as of December 21, 2020. 1 It appears, however, that plaintiff signed and dated the

instant action on December 20, 2020, before accruing the third strike. Therefore, the Court will

vacate its dismissal of plaintiffs complaint, and direct the Clerk of Court to reopen this case.

        Accordingly, ·

        IT IS HEREBY ORDERED that the 28 U.S.C. § 1915(g) dismissal entered on January

22, 2021 is VACATED.

        IT IS FURTHER ORDERED that the Clerk of Court shall reopen this case.

         Dated this 1. ~ day of       .::J"~ 7              ,2021.
                                                              ~-~,
                                                 STEPHEN N. LIMBAUGH,JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE



1The three cases are: (1) Engel v. Governor ofMissouri, et al., No. 1:20-cv-217-HEA (E.D. Mo. Dec. 15, 2020); (2)
Engel v. United States ofAmerica, et al., No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 18, 2020); and (3) Engel v. Missouri
Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo. Dec. 21, 2020).                ·
